Matthew J. Jasen, J.
This is stated to be a proceeding under article 78 of the Civil Practice Act. The gist of the petitioner’s complaint is that he is not permitted by the prison authorities at Attica State Prison to take his Arabic grammar with him to the prison recreational yard to use in studying the Arabic *1091language which he maintains will be helpful to him in advancing in his Islam religious faith.
The petitioner maintains that he is denied his constitutional right to the free exercise and enjoyment of his religion and that he is being discriminated against because of his religion. The use of a grammar to study a foreign language is obviously not the practice of any religion. But assuming, contrary to the fact, that such study is a religious practice, the prison officials would have the power under the provisions of section 610 of the Correction Law to restrict the use of the grammar to places other than the recreational prison yard. Section 610 after providing for religious services for prison inmates reads: 1 ‘ such services to be held and such advice and ministration to be given within the buildings or grounds where the inmates are required by law to be confined in such manner and at such hours as will be in harmony, as aforesaid, with the discipline and the rules and regulations of the institution ”.
The petitioner admits that he is permitted to use his Arabic grammar in his cell. His complaint in this connection is that he wishes to reserve the time in his cell for other reading. That the Department of Correction has made provision for the religious needs and welfare of the inmates of Attica Prison who claim to be adherents of the numerous sects of the Islamic religion is shown by the list of Islamic religious books translated into English that are made available to the prisoners.
The question as to what materials the prisoners are permitted or are not permitted to take with them in the prison recreational yard or elsewhere in the prison is a matter of prison discipline entrusted by the Legislature to the Department of Correction and the Warden of the prison. The application is denied and the petition dismissed.